Citation Nr: 0420130	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-10 715	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for venous 
insufficiency of the lower extremities.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO decision that denied an 
application to reopen claims for service connection for GERD, 
a kidney disorder, venous insufficiency of the lower 
extremities, and a low back disorder.  In December 2003, the 
RO found that the claims for service connection had been 
reopened with new and material evidence, but the RO denied 
the merits of the claims for service connection.   The Board 
agrees that the claims for service connection are reopened, 
and thus the Board will give de novo review to the claims.  
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir 1996).    

The present Board decision addresses the claims for service 
connection for GERD, a kidney disorder, and venous 
insufficiency of the lower extremities.  The claim for 
service connection for a low back disability is the subject 
of the remand at the end of the decision.


FINDINGS OF FACT

1.  The veteran's current GERD began during his active 
service.

2.  The veteran's kidney problem in service was acute and 
transitory and resolved without residual disability.  He 
currently has normal kidneys.

3.  The veteran's current venous insufficiency of the lower 
extremities began during his active service.


CONCLUSIONS OF LAW

1.  GERD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A claimed kidney disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Venous insufficiency of the lower extremities was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from January 
1953 to February 1973, at which point he retired with over 20 
years of service.  

Service medical records show that in November-December 1958 
the veteran was hospitalized for treatment of abdominal pain.  
He reported that he recently slipped and fell on his side; 
initially he reported that he fell on board his ship, but 
later he admitted that he had fallen in town after having had 
a few drinks.  He had presumed appendicitis and a ruptured 
spleen (possibly traumatic in origin).  He underwent a 
splenectomy for the ruptured spleen, as well as an 
appendectomy.  Complications from the surgery included an 
incisional hernia in the right lower quadrant of the abdomen, 
and nephrosis which required dialysis for 5 days.  

Complaints of left lower quadrant pain along with vomiting 
after eating were attributed to intestinal flu in November 
1959.  A few days later, abdominal pain was thought to be 
related to possible neuroma at the site of abdominal surgical 
scars.  In December 1959, he continued to complain of 
epigastric pain and occasional vomiting; although an ulcer 
was doubted, he was referred for further investigation before 
the complaints could be labeled functional.  He was given an 
upper GI series because of recurrent epigastric pain 
associated with belching and occasional vomiting; the results 
were negative for the esophagus, stomach, and duodenum.

He had swelling and a rash in the left lower leg on June 
1960.  In August 1960, he was seen for ill-defined abdominal 
complaints in the area of previous abdominal surgery; he was 
wearing an abdominal girdle; it was noted he had some 
diastasis rectus without significant herniation at the site 
of the abdominal surgical wound; and it was generally felt 
that no organic reason could be found for persistent 
complaints of stomach pains.  In February 1962, he was 
treated for cellulitis and acute lymphangitis in the left 
leg; symptoms included swelling in the ankle and leg.  
Compression hose was used.  He again had a swollen left ankle 
in May 1963.  In May 1964, he was seen for swelling of the 
left ankle, and he gave a history of having the same problem 
aboard another ship in 1961.  He was treated in September 
1965 for a complaint of localized back pain in the right 
lumbar triangle.  In January 1966, he was seen for swelling 
of the left ankle, his prior swelling history was noted, and 
there was no report of recent injury.  In September 1967, he 
was seen for swelling of the ankles.  It was noted he had a 
past history of nephrosis as a result of hemorrhagic shock 
secondary to splenic hemorrhage and appendectomy for 
appendicitis.  The examiner felt that the ankle swelling 
problem may be due to heat and constant standing, but 
otherwise the etiology was obscure.  He was instructed to 
avoid salt and get bed rest; a diuretic would be considered 
in the event of no alleviation.  

In January 1968, he complained of backache at about L2 to S1 
for several weeks.  He had full back mobility, there was 
tenderness at both costovertebral angles, and there was no 
tenderness on percussion over the spine.  The diagnosis was 
possible urinary tract infection.  In August 1968, he 
underwent surgical repair of the incisional hernia from his 
earlier abdominal operation.  It was also noted that he had 
complained of low grade back ache earlier that year.  

He complained of back pain in February and March 1971.  In 
February 1972, he was seen for strain of the right lower leg.  
In March 1972, he was seen for a complaint of localized rib 
pain in the area of the distal end of the 11th rib on the 
right.  A workup (including such studies as X-rays, EKG, and 
IVP) showed no heart, lung, or kidney disease, and he was 
referred to orthopedics for evaluation of the rib cage.  
Orthopedic examination in March 1972 was generally within 
normal limits, except for some pain at the distal end of the 
11th rib on the right.  In September 1972 he was treated for 
a complaint of pain of the left leg at the popliteal space.

On his service separation examination in January 1973, no 
pertinent problems or diagnoses were noted.

The veteran, now a military retiree, was hospitalized at 
Keesler Air Force Base Medical Center in May 1995 due to 
right groin and abdominal pain.  The condition resolved, but 
the etiology was unclear.  During this time, urological 
examination found the kidneys to be within normal limits, 
without evidence of urological problems.  Other tests were 
consistent with diverticulosis, and there was evidence of 
improved or resolved partial small bowel obstruction.  

Private medical records from the Hattiesburg Clinic from 1997 
and 1998 reflect treatment for bilateral lower extremity 
paresthesias.  On the initial consultation, his medical 
history was noted to include GERD.  He also gave a history of 
acute renal failure years ago after surgery.  The current 
diagnoses were progressive neurogenic claudication, 
mechanical low back pain and bilateral lower extremity 
sciatica secondary to neurogenic claudication, and 
gastrointestinal distress.  He also had lumbar spinal 
stenosis secondary to underlying lumbar spondylosis.  Surgery 
was recommended to address the neurogenic claudication, 
although it was noted that back pain would remain due to 
arthritis.  The condition was severe enough as to raise the 
potential for progressive paralysis and loss of bowel, 
bladder, and sexual function.   

Additional private medical records from 1997 show treatment 
for peripheral edema with Lasix.  In April 1997, he reported 
injuring his right leg 5 years earlier when a piece of lumber 
fell on the leg, with a hematoma in the right calf that had 
to be drained.  He complained that his right leg felt like it 
was going asleep and that he had tingling in the lower leg.  
In May 1997, he reported recent onset of swollen feet.  
Doppler testing revealed bilateral Baker's cysts.  This 
problem was again treated in June 1997.

In September 1997, EMG and nerve conduction studies were said 
to be consistent with demyelinating polyneuropathy with motor 
and sensory components.  A September 1997 MRI examination 
report mentions that the veteran gave a history of lower 
extremity numbness for 18 months without specific injury.  
The MRI revealed severe lumbar canal stenosis, associated 
mild to severe foraminal stenosis, mild central disc bulges 
in the lumbar vertebrae that contributed an acquired 
component to the underlying relatively severe congenital 
spinal stenosis, and advanced degenerative lumbar spondylosis 
with mild anterior wedge compression deformities in lumbar 
vertebrae.

A November 1997 VA lymphatic disorders examination diagnosed 
status post splenectomy and status post small incisional 
hernia repair, both without residuals.

On VA joints examination in November 1997, the veteran 
reported recurrent episodes of lower back pain over the years 
since an in-service back injury.  There was also mention of a 
right leg injury, but the veteran actually described pain 
radiating out of the back into the right leg and foot with 
numbness and tingling in both legs and feet.  It was noted he 
was recently found to have lumbar stenosis.  The impression 
was chronic lumbar syndrome, history of old service-related 
injury, and recently diagnosed as lumbar stenosis.  

On VA digestive conditions examination in November 1997, the 
veteran reported developing heartburn and acid reflux after 
his in-service splenectomy and appendectomy, which were 
treated symptomatically and continued on and off.  He also 
developed an incisional hernia at the site of the surgical 
scar from the splenectomy.  An upper GI series from August 
1997 showed small hiatal hernia. The diagnosis was history of 
GERD with small hiatal hernia.  

On VA genitourinary examination in December 1997, the 
examiner recounted the veteran's history of an in-service 
splenectomy and appendectomy with ensuing acute renal failure 
and hemodialysis for about one week.  Reportedly, he regained 
normal renal function after that episode and had not had 
further difficulties.  A September 1997 abdominal ultrasound 
revealed normally sized kidneys, without calcification, 
hydronephrosis, or other renal lesions.  Current urinalysis 
and other relevant laboratory tests were normal.  The 
impression was history of acute renal failure requiring 
dialysis for approximately 7 to 10 days, resolved; no 
evidence of renal insufficiency at this time; and mild benign 
prostatic hypertrophy.

In December 1997, the RO granted  service connection for 
status post splenectomy (rated 20 percent disabling) and for 
status post appendectomy and incisional hernia (0 percent).  

A September 1999 vascular Doppler test found no deep venous 
thrombosis or significant arteriosclerotic peripheral 
vascular disease in the lower extremities.

VA medical records from 2000 reflect treatment for stable 
GERD, history of venous insufficiency of both legs, and 
history of fluid retention in both legs.  

On VA hemic disorders examination in December 2000, it was 
noted that the veteran had had his appendix and spleen 
removed in service and that he had had renal shutdown for 
about 8 days postoperatively.  He complained of fatigability 
and weakness if standing for more than 10 minutes.  The 
examination revealed mild to moderate swelling of the lower 
legs, ankles, and feet.  He had venous insufficiency of both 
legs, GERD, and hemorrhoids in remission.  There was no 
evidence of congestive heart failure.  The examiner commented 
that while there was no direct disease correlation with the 
splenectomy, the veteran would be at risk for developing 
recurrent infectious problems, most notably of the sinuses 
and upper respiratory tract.  To that extent, his disease was 
active, and he would be at risk for developing more frequent 
infections with age.  In addition, he now had swelling of the 
legs, assisted with diuretics, which the veteran attributed 
to the bilateral renal shutdown after the splenectomy.  The 
examiner commented that the veteran had been previously 
diagnosed with venous insufficiency of the lower legs, 
"which may be related to previous splenectomy."  Also, his 
shortness of breath, easy fatigability, weakness, 
lightheadedness, and syncope may well be related to the 
splenectomy.  The examiner reiterated the veteran's 
increasing risk for further infectious problems due to the 
splenectomy, and that the lower leg swelling may be related 
to venous insufficiency related to previous splenectomy.  

The veteran underwent a VA examination of the arteries and 
veins in May 2001; he reported having had persistent leg and 
ankle swelling since service.  On observation, he had minimal 
varicosity on the right lower extremity and very slight 
swelling as compared to the left.  Peripheral pulses were 
slightly impaired.  Although a Doppler venous evaluation was 
ordered, it was cancelled because the same test from 1999 had 
been normal.  The diagnosis was history of recurrent mild 
swelling of the right lower extremity, but no significant 
evidence of peripheral vascular disease.

A May 2001 VA neurological disorders examination concluded 
that none of the veteran's symptoms were neurological in 
nature, and the examiner was unaware of any neurological 
complications or sequelae from splenectomy.  

On a May 2001 VA respiratory examination, there was no 
significant lung disease, although pulmonary function testing 
revealed early small airway obstruction.  The examiner also 
noted that the veteran's general complaints of fatigue, 
general weakness, shortness of breath, venous insufficiency, 
lightheadedness, syncope, and vertigo are not directly 
related to the veteran's splenectomy.  

On VA treatment in December 2001, the veteran complained of a 
30-year history of low back pain, now associated with 
bilateral leg numbness.  The assessment was probable 
neurogenic claudication.  

On VA treatment in January 2002, diagnoses included stable 
GERD, stable venous insufficiency of both legs, and a history 
of fluid retention in the legs.  Also, lower back pain was 
assessed as involving probable neurogenic claudication, but 
MRI and plain films of the lower back were needed.  A January 
2002 VA X-ray showed extensive osteoarthritic changes of the 
lumbar spine, but no fracture, dislocation, or 
spondylolisthesis.

The veteran testified at an RO hearing in October 2002.  He 
said that he fell down ladder stairs on a ship during 
service, at which time he was found to have appendicitis and 
a ruptured spleen.  He described having back problems ever 
since.  He also stated that he had had GERD ever since his 
spleen operation, which he self-treated with antacid tablets 
since service.  

Private medical records from 2002 and 2003 from the 
Hattiesburg Neurosurgery Clinic and Michael Molleston, M.D., 
reflect treatment for severe lumbar spinal stenosis and 
complaints of numbness and weakness of the legs when standing 
for any length of time.  In December 2002, the private doctor 
stated that reported leg numbness and pain when standing were 
consistent with neurogenic claudication that had been 
occurring ever since an in-service back injury.  Lumbar 
laminectomy was performed in June 2003 after having been 
postponed due to a late 2002 stroke.  

In a June 2003 letter, Dr. Molleston of the Hattiesburg 
Neurosurgery Clinic wrote that the veteran had reported 
injuring his back in service and being treated for back pain 
and problems ever since.  The doctor stated that the 
veteran's disc herniations at L2-3, L3-4, and L4-5 as well as 
severe spinal stenosis were consistent with a back injury in 
1958 and were certainly disabling.  

In September 2003, it was noted that his GERD, venous 
insufficiency of the legs, and fluid retention in the legs 
were all stable.  October and November 2003 VA hematology 
reports noted that the veteran had had chronic eosinophilia 
of unknown etiology since at least 1997, but that it had not 
produced any end organ damage.  At the time, he also reported 
some peripheral edema when standing for long periods of time 
which had been present and unchanged for years.    

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims for service connection 
for GERD, a kidney disorder, and venous insufficiency of the 
lower extremities.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent records and VA examinations have been obtained.  
The notice and duty to assist provisions of the law are 
satisfied as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including nephritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

As for GERD, the service medical records show that, during 
his 20 years of service from 1953 to 1973, the veteran had 
abdominal symptoms, which included epigastric pain and 
occasional vomiting in the year after a splenectomy and 
appendectomy.  He had an incisional hernia from those 
operations, yet a number of times this was not felt to be the 
cause of his GI symptoms.  The veteran contends that he took 
antacid tablets both during this time and for many years 
after service.  The evidence currently shows that he has 
GERD.  There appears to be a reliable history of GERD 
symptoms dating back to the time of service, even if the 
condition was not diagnosed until after service.  38 C.F.R. 
§ 3.303(d).  Based on the medical evidence from during and 
after service, and the veteran's credible account of 
continuity of symptomatology since service, the Board finds 
that his current GERD began in service.  GERD was incurred in 
service, warranting service connection.  The benefit-of-the-
doubt doctrine, 38 U.S.C.A. § 5107(b), has been applied in 
granting this benefit.

As for a claimed kidney disorder, service medical records 
show that in 1958, as a complication of abdominal surgery, 
the veteran had an episode of acute renal failure which 
required dialysis for several days.  However, later service 
medical records show that kidney function soon returned to 
normal.  This was an acute and transitory problem that 
resolved without residual disability.  Post-service medical 
records, including VA examination and treatment records from 
the late 1990s and early 2000s, show the kidneys are 
currently normal.  One of the requirements for service 
connection is competent medical evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the medical evidence shows that there currently 
is no kidney disorder, there may be no service connection.  
The preponderance of the evidence is against the claim for 
service connection for a kidney disorder; thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As for venous insufficiency of the lower extremities, the 
service medical records show that on a number of occasions 
the veteran complained of and was treated for swelling of the 
legs and ankles.  Some episodes were diagnosed as 
lymphangitis.  It appears he used compression hose and 
diuretics during this time.  The veteran has also given a 
credible account that swelling in his legs continued after 
service to the present time.  The record shows that he 
currently has venous insufficiency of the legs.  In addition, 
a recent VA examination seemed to associate the problem with 
the service-connected splenectomy.  Applying the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that 
the veteran's current venous insufficiency of the lower 
extremities began in service.  The condition was incurred in 
service, warranting service connection.


ORDER

Service connection for GERD is granted.

Service connection for a claimed kidney disorder is denied.

Service connection for venous insufficiency of the lower 
extremities is granted.


REMAND

The remaining claim on appeal is service connection for a low 
back disorder.  The Board finds that there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  More 
specifically, additional efforts should be made to obtain 
records of claimed treatment after active duty (as a military 
retiree) at Keesler Air Force Base from 1977 to 1997.  Under 
the circumstances, a VA examination should also be provided.  
Accordingly, this issue is remanded for the following action:

1.  The RO should obtain records of all 
the veteran's outpatient and inpatient 
medical treatment (as a military retiree) 
from 1977 to 1997 at Keesler Air Force 
Base.  This should include a search for 
any retired records from Keesler.

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
nature and etiology of his current low 
back disorder.  The claims folder should 
be provided to and reviewed by the 
examiner.  Based on review of historical 
records, the examiner should provide a 
medical opinion, with adequate rationale, 
on the approximate date of onset and 
etiology of the veteran's current low 
back disorder, including any relationship 
with his period of service.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a low back 
disorder.  If the claim is denied, a 
supplemental statement of the case 
should be provided to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

During the remand, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



